PER CURIAM: The defendant pled guilty to a charge of forgery. Defendant contends in this appeal that the trial judge failed to comply with Supreme Court Rule 402(a)(3) and (4) and 402(b). The record reveals that the defendant was not informed that he had a right to plead not guilty as required by Supreme Court Rule 402(a)(3); that if he did plead guilty he waived the right to be confronted by the witnesses against him as required by Rule 402(a) (4); and that the trial court did not question the defendant personally, in open court, to determine whether any force or threats or any promises were used to obtain the plea as required by Rule 402(b). For the foregoing reasons the judgment of the trial court is reversed and this case is remanded to the Circuit Court of Marion County with directions that defendant be permitted to plead anew if he so desires. Reversed and remanded with directions.